DETAILED ACTION
This communication represents a Third Non-Final Action in response to the Applicant’s amendment filed on 09/21/2021. 
Claims 6, 11, 17 and 22 have been previously canceled.
Claims 1-5, 7-10, 12-16, 18-21 and 23-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 09/21/2021, with respect to Qing et al. (US Pub. 2020/0294009) failing to qualify as prior art against the current application (continuation of PCT/CN/2019/115846 having a priority date 12/27/2018), is persuasive.  Therefore, the rejection of the claims under 35 USC 102 and 103 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fay et al. (US Pub. 2016/0292672 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 18, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fay et al. (US Pub. 2016/0292672 A1 filed 03/31/2016).
As to claim 7, discloses:
“An invoice invalidation method based on a blockchain” (Fay, par. 0059; exchange computer system 100 determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system 100 may issue a data instruction to the blockchain that revokes any partial or failed transaction), comprising: 
(Fay, fig. 2 step 262, par. 0056; exchange computer system 100 monitors (e.g., continuously monitors) the blockchain of the blockchain computer system 214 for trades that are pending (e.g., marked as pending by the exchange computer system 100) and have been submitted to the trading parties for completion on the blockchain.); 
“determining whether the transaction is a refund transaction corresponding to a payment transaction that has been recorded in the blockchain” (Fay, fig. 2Dstep 266, par. 0059; if the exchange computer system 100 determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system 100 may issue a data instruction to the blockchain that revokes any partial or failed transaction in step 270, which then returns the assets to their original owners); and 
“in response to the transaction is a refund transaction corresponding to the payment transaction, invoking an invoice invalidation logic provided in a smart contract deployed in a blockchain network of the blockchain to invalidate a target invoice that is related to the payment transaction and recorded in the blockchain” (Fay, pars. 0056 and 0059-0060; fig. 2D step 266, if the exchange computer system 100 determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system 100 may issue a data instruction to the blockchain that revokes any partial or failed, e.g., marked as “pending,” transaction to an indication of a “broken” trade to each party and removes the pending trade from the order book).



As to claim 24, Fay disclosed the invention of claim 7.  Fay further discloses:
“wherein the state of the target invoice is recorded in the blockchain” (Fay, pars. 0058, 0059-0060 and 0107; if the exchange computer system 100 determines that either trading party has failed to transfer the agreed to assets, the exchange computer system 100 may issue a data instruction to the blockchain that revokes any partial or failed transaction, e.g., previously marked as “pending,” to an indication of “broken” which may be recorded in a new blockchain transaction). 

As to claim 26, claim 26 is substantively similar in scope to claim 24 and is therefore rejected for the same reasons outlined in the rejection of claim 24 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Broveleit (US Pub. 2018/0341910 A1 filed 05/26/2017).
As to claim 1, Qing discloses: 
“An invoice invalidation method based on a blockchain, comprising:
receiving an invalidation request that is initiated by an invoice invalidation party for a target invoice recorded in the blockchain” (Fay, pars. 0054, 0056 and 0059-0060; if the exchange computer system determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system 100 may issue a data instruction to the blockchain that revokes, i.e., provide an indication of a “broken” trade, of any partial or failed transaction to the parties involved in the attempted trade); 
Fay discloses wherein the exchange computer system 100 may act on behalf of the trading parties to complete trades between trading parties and write the trade to the distributed ledger in blockchain 116 (Fay, par. 0054). Fay does not explicitly disclose:
“in response to the invalidation request, determining whether the invoice invalidation party has authority to invalidate the target invoice.”
However Broveleit discloses:
“in response to the invalidation request, determining whether the invoice invalidation party has authority to invalidate the target invoice” (Broveleit, pars. 0038, 0043 and 0063; upon receiving an authorization message 302, the smart contracts, i.e., a quote to transport a commodity to a consumer, generated by the logistics platform 110 may be entered into the blockchain ledger; If the two parties cannot agree on the terms, then the logistics platform 110, may withhold an agreed upon amount from the service provider for failure to execute the terms of the smart contract).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay with Broveleit in order to employ smart contracts in a blockchain to facilitate the transaction processing according to rules established by the transaction entities involved in the transaction (Broveleit, par. 0043).
The combination of Fay and Broveleit further discloses:
“in response to that the invoice invalidation party has the authority to invalidate the target invoice, invoking an invoice invalidation logic provided in a smart contract deployed in a blockchain network of the blockchain to invalidate the target invoice by updating a state of the target invoice from a valid state to an invalid state” (Fay, pars. 0056 and 0059-0060; fig. 2D step 266, if the exchange computer system 100 determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system 100 may issue a data instruction to the blockchain that revokes any partial or failed, e.g., marked as “pending,” transaction to an indication of a “broken” trade to each party and removes the pending trade from the order book).



“wherein: 
the smart contract further provides an authority verification logic for the invoice invalidation party” 
However, Broveleit discloses:
“wherein: 
the smart contract further provides an authority verification logic for the invoice invalidation party” (Broveleit, par. 0043; operations of the smart contracts may include program code that may be executed to perform the operations of the smart contract. For example, the smart contracts are implemented using blockchain technology and, upon receiving the authorization message 302, the smart contracts generated by the logistics platform 110 may be entered into the blockchain ledger).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay with Broveleit in order to employ smart contracts in a blockchain to facilitate the transaction processing according to rules established by the transaction entities involved in the transaction (Broveleit, par. 0043)
Broveleit further discloses:
“the determining whether the invoice invalidation party has authority to invalidate the target invoice includes: 
invoking the authority verification logic provided in the smart contract to determine whether the invoice invalidation party has authority to invalidate the target (Broveleit, par. 0063; multisig transactions may be transactions that require multiple keys to approve the completion of the transaction based on a key threshold generated by logistics platform 110 and applied to a smart contract in order that the operations of at least a portion of the smart contract would be executed).

As to claim 12, claim 12 represents an electronic device for processing steps that are substantively similar in scope the invention of claim 1.  Claim 12 is therefore rejected for the same reasons outlined in the rejection of claim 1 above. 

As to claim 13, claim 13 is substantively similar in scope to the invention of claim 2.  Claim 13 is therefore rejected for the same reasons outlined in the rejection of claim 2 above.

As to claim 23, Qing disclosed the invention of claim 1.  Qing further discloses:
“wherein the state of the target invoice is recorded in the blockchain” (Qing, par. 0071; the state machine can include an unreimbursed state, a reimbursement locked state, a reimbursed state, a posted state, a reverse invoice issued state, a printed state, and a voided state in the life cycle of the electronic bill and is recorded as a record in a blockchain ledger).

As to claim 25, claim 25 is substantively similar in scope to the invention of claim 23.  Claim 25 is therefore rejected for the same reasons outlined in the rejection of claim 23 above.
Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Broveleit in further view of Patel et al. (US Pub. 2020/0097967 A1 filed 06/26/2018).
As to claim 3, Fay and Broveleit disclosed the invention of claim 1.  Fay further discloses that the operation data for switching the bill state of the target electronic bill in the state machine from the unreimbursed state to the reimbursement locked state is triggered as identification information of the target electronic bill included in a reimbursement transaction for the target electronic bill.  Fay does not explicitly disclose:
“wherein: 
the invalidation request includes a user identifier of the invoice invalidation party; and
the determining whether the invoice invalidation party has authority to invalidate the target invoice includes: 
determining, based on the user identifier, whether the invoice invalidation party is an issuer of the target invoice or a trusted third party; and 
36in response to that the invoice invalidation party is an issuer of the target invoice or a trusted third party, determining that the invoice invalidation party has the authority to invalidate the target invoice.”
However, Patel discloses;
“wherein: 
the invalidation request includes a user identifier of the invoice invalidation party; the determining whether the invoice invalidation party has authority to invalidate the target invoice includes: 
(Patel, par. 0026; In the request for refund, the refunding consumer 104 may identify the transaction for which a refund is requested by providing all or a portion of their primary account number, the name of the merchant, and the date and/or amount of the initial payment transaction, which may be used by the processing server 102 to identify the initial payment transaction).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay and Broveleit with Patel to base the invoice invalidation request on a user identification parameter to insure that the processed transaction is attributed to the proper individual associated with the transaction.
The combination of Fay, Broveleit and Patel further disclose:
“the determining whether the invoice invalidation party has authority to invalidate the target invoice includes: 
determining, based on the user identifier, whether the invoice invalidation party is an issuer of the target invoice or a trusted third party (Patel, par. 0033; Once the refund request is verified, the processing server 102 may identify the amount that is to be refunded to the refunding consumer 104; the merchant system 106 would initiate a reversal of the initial payment transaction); and 
36in response to that the invoice invalidation party is an issuer of the target invoice or a trusted third party, determining that the invoice invalidation party has the authority to invalidate the target invoice (Patel, par. 0027; a blockchain wallet, e.g., an application program that is executed by a computing device possessed by the refunding consumer 104, may include a private key of a cryptographic key pair that is used to generate digital signatures that serve as authorization by the refunding consumer 104 for a blockchain transaction).

As to claim 4, Fay and Broveleit disclosed the invention of claim 1.  Fay does not explicitly disclose;
“wherein: 
the invalidation request includes an invoice identifier of the target invoice” (Patel, par. 0032; processing server 102 may receive the refund request from the refunding consumer 104 (e.g., via the refunder device 112, merchant system 106, etc., as applicable) and may identify the initial payment transaction and perform any verifications as necessary).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay and Broveleit with Patel to base the invoice invalidation request on an invoice identification parameter to insure that the processed transaction is attributed to the proper invoice associated with the transaction
The combination of Fay, Broveleit and Patel further disclose:
“determining, based on the invoice identifier, whether an invoice corresponding to the invoice identifier is stored in the blockchain (Patel, pars. 0006 and 0026; storing, in a memory of a processing server, blockchain data associated with a blockchain, includes at least a plurality of blockchain data values, i.e., a transaction identifier, a recipient address, a sender address, and a transaction amount; a specific blockchain data value of the plurality of blockchain data values may identify the transaction for which a refund is requested or any other unique value associated therewith); and 
in response to that the invoice corresponding to the invoice identifier is stored in the blockchain, determining the invoice as the target invoice” (Patel, 0026; the refunding consumer 104 may identify the transaction for which a refund is requested, by its transaction identifier).

As to claim 14, claim 14 is substantively similar in scope to the invention of claim 3.  Claim 14 is therefore rejected for the same reasons outlined in the rejection of claim 3 above.

As to claim 15, claim 15 is substantively similar in scope to the invention of claim 4.  Claim 15 is therefore rejected for the same reasons outlined in the rejection of claim 4 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Broveleit in view of Patel in further view of Davis (US Pat. 10,715,331 B2 filed 12/28/2016)
As to claim 5, Fay, Broveleit and Patel disclosed the invention of claim 4.  Fay does not explicitly disclose: 
“wherein the invoice identifier includes: 
a hash value obtained through hash calculation based on an invoice content; or 

However, Davis discloses;
“wherein the invoice identifier includes: 
a hash value obtained through hash calculation based on an invoice content; or 
a hash value obtained through hash calculation based on a piece of uniqueness information in the invoice content” (Davis, col. 7 line 64 – col. 8 line 6 and col. 10 lines 46-50; processing server may use templates to specify the data fields that may be necessary for the use of a specific smart contract, to generate a data file that serves as a transaction value or is hashed to generate the transaction value for the transaction by hashing module 210).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay, Broveleit and Patel with Davis in order to provide hashing processing on data values to a record of a payment transaction in order to provide assurance of immutable transactions recorded in a blockchain for auditing an verification that the transaction has not been altered (Davis, col. 1 lines 54-60).

As to claim 16, claim 16 is substantively similar in scope to the invention of claim 5.  Claim 16 is therefore rejected for the same reasons outlined in the rejection of claim 5 above.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Davis.
As to claim 8, Fay disclosed the invention of claim 7.  Fay does not explicitly disclose:
“wherein: 
the smart contract further provides a transaction matching logic; and 
the determining whether the transaction is a refund transaction corresponding to the payment transaction that has been recorded in the blockchain includes: 
invoking the transaction matching logic provided in the smart contract to determine whether the transaction matches the payment transaction that has been recorded in the blockchain
However, Davis discloses:
“wherein: 
the smart contract further provides a transaction matching logic (Davis, col. 15 lines 22-31; verifying the second transaction value may comprise: executing, by the querying module of the processing server, a second query on the blockchain to identify the second transaction value; and verifying, by the verification module of the processing server, that the second transaction value is equivalent to the generated new transaction value. In some embodiments, generating the new transaction value includes hashing, by the hashing module of the processing server, at least the generated hash value and the transaction hash included in the first transaction value).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay with Davis in order 
Davis further discloses:
the determining whether the transaction is a refund transaction corresponding to the payment transaction that has been recorded in the blockchain includes: 
invoking the transaction matching logic provided in the smart contract to determine whether the transaction matches the payment transaction that has been recorded in the blockchain (Davis, col. 15 lines 22-31; once the transaction has been posted to the blockchain, the involved entities may update the blockchain once any performance is executed for the transaction, such that the other entity or entities involved in the transaction can monitor the blockchain to identify when such performance has occurred)
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay with Davis in order to provide hashing processing on data values to a record of a payment transaction in order to provide assurance of immutable transactions recorded in a blockchain for auditing an verification that the transaction has not been altered (Davis, col. 1 lines 54-60).

.

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Patel.
As to claim 9, Fay disclosed the invention of claim 7.  Fay does not explicitly disclose:
“determining, based on an invoice identifier corresponding to the payment transaction, whether an invoice corresponding to the invoice identifier is stored in the blockchain; and 
in response to that the invoice corresponding to the invoice identifier is stored in the blockchain, determining the invoice as the target invoice.”
However, Patel discloses:
“determining, based on an invoice identifier corresponding to the payment transaction, whether an invoice corresponding to the invoice identifier is stored in the blockchain” (Patel, pars. 0006 and 0026; storing, in a memory of a processing server, blockchain data associated with a blockchain, includes at least a plurality of blockchain data values, i.e., a transaction identifier, a recipient address, a sender address, and a transaction amount; a specific blockchain data value of the plurality of blockchain data values may identify the transaction for which a refund is requested or any other unique value associated therewith).

The combination of Fay and Patel further discloses:
“in response to that the invoice corresponding to the invoice identifier is stored in the blockchain, determining the invoice as the target invoice” (Patel, pars. 0006 and 0026).

As to claim 10, Fay and disclosed the invention of claim 9.  Patel does not explicitly disclose: 
“wherein the invoice identifier includes: 
a hash value obtained through hash calculation based on an invoice content; or 
a hash value obtained through hash calculation based on a piece of uniqueness information in the invoice content” (Davis, col. 7 line 64 – col. 8 line 6 and col. 10 lines 46-50; processing server may use templates to specify the data fields that may be necessary for the use of a specific smart contract, to generate a data file that serves as a transaction value or is hashed to generate the transaction value for the transaction by hashing module 210).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Fay with Davis in order to provide hashing processing on data values to a record of a payment transaction in 

As to claim 20, claim 20 is substantively identical in scope to the invention of claim 9.  Claim 20 is therefore rejected for the same reasons outlined in the rejection of claim 9 above.

As to claim 21, claim 21 is substantively similar in scope to the invention of claim 10.  Claim 21 is therefore rejected for the same reasons outlined in the rejection of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaacson et al. (US Pat. 10,497,037) discloses System and method for managing cryptocurrency payments via the payment request API.
Davis et al. (US Pat. 10,715,331 B2) discloses method and system for providing validated, auditable, and immutable inputs to a smart contract.
Robinson et al. (US Pat. 10,163,140 B2) discloses online merchants to third party warehouse providers broker and order fulfillment system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492